Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status: claims 1-20 are pending in this Office Action.  

DETAILED ACTION

Double Patenting
 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application. See 37 CFR 1.130(b)

Claims 1-5, 7-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7-13, 15-17 of Patent US10127358 in view of Jain (US20110167133), in view of Gaglio (US20120252367), further in view of Petisce (US20140379273).
Instant Application 
Patent US10127358
Claim 1:
An apparatus, comprising:
a personal care display device comprising a plurality of connection ports and a microphone, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the personal care display device to provide personal care functionality facilitating personal care of a user, wherein personal care comprises health care; and
a remote central server device arrangement;
wherein the personal care display device is configured to receive spoken health care information from the , transmit user specific health care communications personal to the user to the remote central server device arrangement, and receive at the personal care display device user personal care communications comprising at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the user specific health care communications;
wherein the personal care display device is configured for the user to freely substitute selected and different hardware personal care modules in the plurality of connection ports;
wherein at least one hardware personal care module interacts with the personal care display device to assess 
wherein one hardware personal care module comprises a health care module.


An apparatus, comprising:
a personal care display device comprising a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the personal care combination display/mirror device to provide personal care functionality facilitating personal care of a user, wherein personal care comprises nutritional and pharmaceutical care; and
a remote central server device arrangement;
wherein the personal care display device is configured to transmit user personal care communications comprising user specific nutritional and pharmaceutical care communications personalized to the user to and receive user personal care communications personalized to the user from the remote central server device arrangement, and wherein the personal care display device is configured for the user to freely substitute selected and different hardware personal care modules in the plurality of connection ports, and further wherein at least one hardware personal care module interacts with the personal care display device to sense a current physical attribute of the user;
wherein a first hardware personal care module comprises a 

Claim 2:
 The apparatus of claim 1, wherein the personal care display device
comprises a computing device display that functions as a reflective surface.

Claim 2:
 The apparatus of claim 1, wherein the personal care display device comprises a computing device display that functions as a reflective surface.
Claim 3:
The apparatus of claim 1, wherein at least one connection port comprises a USB (Universal Serial Bus) connection port.

Claim 3:
The apparatus of claim 1, wherein at least one connection port comprises a USB (Universal Serial Bus) connection port.
Claim 4
The apparatus of claim 1,    wherein the personal care display device is separately formed from a frame surrounding a television, and the frame includes the plurality of connection ports.

Claim 8

 The apparatus of claim 1, wherein the personal care display device is separately formed from a frame surrounding a display/mirror, and the frame includes the plurality of connection ports.
Claim 5
The apparatus of claim 1,    wherein the personal care display device comprises a storage unit and communication components, wherein the communication components communicate with the remote central server device arrangement.

Claim 5

The apparatus of claim 4, wherein the personal care display device comprises a storage unit and communication components, wherein the communication components communicate with the remote central server device arrangement.
Claim 7
The apparatus of claim 1,    further comprising a handheld unit configured to
interface with the personal care display device and collect user health care data, wherein the handheld unit comprises at least one connection port.

Claim 7

The apparatus of claim 1, further comprising a handheld unit configured to interface with the personal care display device and collect user personal care data, wherein the handheld unit comprises at least one connection port.
Claim 8
The apparatus of claim 1,    wherein the personal care display device is
separately formed from a frame surrounding a display/mirror, and the frame includes the plurality of connection ports.


Claim 8
 
The apparatus of claim 1, wherein the personal care display device is separately formed from a frame surrounding a display/mirror, and the frame includes the plurality of connection ports.

A method for facilitating personal care of a user,
comprising:
receiving, at a remote central server device arrangement, user personal care data personalized to the user transmitted by a user personal care display device, wherein personal care comprises health care, and wherein the user personal care data comprises health care information spoken by the user to a 
determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data received from the personal care device; and
transmitting the user personal care recommendation specifically for the user from the remote central server device to the user personal care display device, wherein the user personal care recommendation comprises at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the user personal care data;
wherein the user personal care display device comprises a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the user personal care display device to provide personal care functionality facilitating personal care of the user;




wherein one hardware personal care module comprises a health care personal care module used with the user personal care display device to facilitate assessing user health care status and providing health care information and recommendations specifically for the user to the user.



 A method for facilitating personal care of a user, comprising:
receiving, at a remote central server device arrangement, user personal care data personalized to the user transmitted by a user personal care display device;



determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data personalized to the user received; and
transmitting the user personal care recommendation specifically for the user from the remote central server device to the user personal care display device, wherein the user personal care recommendation comprises at least one of a user specific nutritional care recommendation and a user specific pharmaceutical care recommendation;
wherein the user personal care display device comprises a plurality of connection ports, each connection port configured to receive a hardware personal care module, each hardware personal care module configured to interact with the user personal care display device to provide personal care functionality facilitating personal care of a user;
wherein personal care comprises nutritional and pharmaceutical care;
and further wherein at least one hardware personal care module interacts with the user personal care display device to sense a current physical attribute of the user;
wherein a first hardware personal care module comprises a pharmaceutical personal care module and a second hardware personal care module comprises a nutritional personal care module, and wherein the pharmaceutical personal care module is used with the user personal care display device to assess user pharmaceutical needs and 


Claim 10
The method of claim 9 wherein the remote central server device arrangement comprises a plurality of computing devices.

Claim 10
  The method of claim 9 wherein the remote central server device arrangement comprises a plurality of computing devices.
Claim 11
The method of claim 9, wherein the user personal care data received is collected using a hardware personal care module connected to the user personal care display device.

Claim 11
The method of claim 9, wherein the user personal care data received has been collected using a hardware personal care module connected to the user personal care display device.
Claim 12
The method of claim 9, wherein the user personal care data received is collected using a handheld unit, wherein the method further comprises transmitting the user personal care data from the handheld unit to the user personal care display device.

Claim 12

 The method of claim 9, wherein the user personal care data received has been collected using a handheld unit, wherein the method further comprises transmitting the user personal care data from the handheld unit to the user personal care display device.
Claim 13
 The method of claim 9, wherein the user personal care display device comprises a reflective surface.
Claim 2
The apparatus of claim 1, wherein the personal care display device comprises a computing device display that functions as a reflective surface.
Claim 14
The method of claim 9, wherein the personal care display device comprises a television having a central screen and an outer frame, the personal care display device configured with functional hardware components.


The apparatus of claim 1, wherein the personal care display device is separately formed from a frame surrounding a display/mirror, and the frame includes the plurality of connection ports.

A personal care display device, comprising:
a display; and
a housing surrounding the display, the housing comprising a plurality of connection ports configured to receive hardware personal care modules, each hardware personal care module configured to interact with the display to provide personal care functionality facilitating personal care of a user;
wherein the housing comprises a microphone configured to receive a and further wherein the personal care device is configured to employ at least one hardware personal care module, and based on the spoken expression from the user and other available information, determine a current physical attribute of the user and a personal care recommendation specific to the user, and display the personal care recommendation to the user using the display, wherein the personal care recommendation comprises at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the spoken expression from the user and other available information;
wherein one hardware personal care module comprises a health care module usable with the personal care display device to assess user health recommendations specifically for the user to the user.


A personal care display device, comprising: a display; and
a housing surrounding the display, the housing comprising a plurality of connection ports configured to receive hardware personal care modules, each hardware personal care module configured to interact with the display to provide personal care functionality facilitating personal care of a user;
wherein the housing comprises at least one from a group consisting of a camera, a microphone, a speaker, a sensor, and a fingerprint reader, and further wherein the personal care device is configured to employ at least one hardware personal care module to sense a current physical attribute of the user, determine a personal care recommendation specific to the user, and display the personal care recommendation to the user using the display, wherein the personal care recommendation provides at least one of a pharmaceutical personal care recommendation and a nutritional personal care recommendation;
wherein a first hardware personal care module comprises a pharmaceutical personal care module and a second hardware personal care module comprises a nutritional personal care module, and wherein the pharmaceutical personal care module is used with the personal care display device to assess user recommendations specifically for the user to the user, and the nutritional personal care module is used with the personal care display device to assess user nutritional status and provide nutritional information and recommendations specifically for the user to the user.


  The personal care    display device of claim    15, wherein the personal    care
display device comprises a television having a central screen and an outer frame, the personal care display device configured with functional hardware components.

Claim 8:
The apparatus of claim 1, wherein the personal care display device is separately formed from a frame surrounding a display/mirror, and the frame includes the plurality of connection ports.
Claim 17
The personal care    display device of claim    15, wherein the personal    care
display device collects user personal care data received from a handheld unit.


The personal care display device of claim 14, wherein the processor collects user personal care data received from a handheld unit.
Claim 18
The personal care    display device of claim    15, wherein at least one
connection port comprises a USB (Universal Serial Bus) connection port.

Claim 16
 The personal care display device of claim 15, wherein at least one connection port comprises a USB (Universal Serial Bus) connection port.
Claim 19
 The apparatus of claim 1, wherein the personal care display device
comprises:
a two dimensional display; a three dimensional display; or a holographic display.



The apparatus of claim 1, wherein the personal care display device comprises: a two dimensional display;
a three dimensional display; or a holographic display.



 	The copending Claims are identical to the Claims of the present application except receive spoken health care information from the user; at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the user specific health care communications; and  assess a current health related attribute of the user. However, Gaglio teaches receive spoken health care information from the user ([0053] [0071]). Petisce teaches at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the user specific health care communications and wherein the personal care display device is configured to assess skin attributes of the user (Figs 11-13 [0036] measured or monitored physiological data include … skin or body impedance, body temperature, patient physical location, or audible body sounds. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the patent claims to include except receive spoken health care information from the user; at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the user specific health care communications; and  assess a current health related attribute of the user taught by Gaglio, Petisce, and Jain. One would be motivated to do so because in order to allow the user to record information relating to their diet, amount of exercise, level of stress or illness, their blood glucose level, food intake, exercise levels (Gaglio l, ([0053] [0071]).) and creates advice information (Petisce, figs 11-13)
Claim Objections
Claim 14 objected to because of the following informalities:  
Regarding to claim 14: 	The phrase "the personal care display device" should be -- the user personal care display device --. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the sixth paragraph of 35 U.S.C. 112:
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 5-7, 15-17, and 20: are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to claims 1, 5-7, 15-17, and 20:
3-Prong Analysis for “means-type” claim limitations
(A) the claim limitations use a term, “a personal care display device”, "connection port", “connection ports”, “communication components”, “health care module”, “hand held 
(B) the term is modified by functional language, typically linked by the transition
word “configured to”, “communicate”, “assesses”, “collect”, “determine”, “display”, “access”.
(C) the term is not modified by sufficient definite structure for performing the
claimed function. Applicant's specification is devoid of sufficient disclosure of structure
for these terms as required by 112 second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows:	1. Determining the scope and contents of the prior art.	2. Ascertaining the differences between the prior art and the claims at issue.	3. Resolving the level of ordinary skill in the pertinent art.	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-7, are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view of Gaglio (US20120252367), further in view of Petisce (US20140379273).

Regarding to claim 1:
Jain teaches a personal care display device comprising a plurality of connection ports and a microphone (Jain [0030-0031] hosting device 14 … receiving information from the medical device 12 … health data … relating to the user. [0042] device 14 may provide … user diagnostics … associated with the user and/or a medical device 1. Note: device 14 providing user diagnostics/health relate to user is a personal care display device.  Fig. 2, sockets 35, 37. [0034] the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface. [0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor. Note: jack, plug, sockets for connecting to a pulse oximeter, a blood pressure monitor, a weight scale, a glucose monitor (see fig. 2) are connection ports), each connection port configured to receive a hardware personal care module (Jain, Fig. 2, sockets 35, 37. [0034] the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface. [0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave a glucose monitor. Note: a pulse oximeter, a blood pressure monitor, a weight scale, a glucose monitor (see fig. 2) are hardware personal care module), each hardware personal care module configured to interact with the personal care display device to provide personal care functionality facilitating personal care of a user, wherein personal care comprises health care (Jain,[0030] “the medical device 12 … blood pressure, EEG, ECG, heart rate, pulse oximeter … is in communication with an application hosting device 14. The application hosting device 14 … capable of receiving information from the medical device 12 … receive data from the medical device 12 … Measurement data may include health data. [0031] server 16 configured to receive data from the medical device 12, either directly or indirectly via the application hosting device 14 … Measurement data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user. [0034] the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface Note: medical device 12 communicate with an application hosting device 14 is hardware personal care module configured to interact with the personal care display device; receive health data from medical device 12 is provide personal care. [0034] The medical device 12 and the application hosting device 14 may be in communication with one another via a protocol such as RF, Bluetooth, ZigBee … a jack, plug, socket, receptacle, or other interface. Fig2, sockets 35, 37 connecting to medical devices 12.[0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor. Note: each medical device 12 slot (blood pressure, EEG, ECG, heart rate, pulse oximeter, weight scale) is plugged to device 14 to provide health care data is  each hardware personal care module configured to interact with the personal care display device to provide personal care functionality facilitating personal care of a user (see spec [0037] “The connection slots enable the user to connect modules having specialized functionality to the device for the purpose of facilitating personal care”. [0008] “each hardware personal care module configured to interact with the display to provide personal care functionality facilitating personal care of a user”) ; and
a remote central server device arrangement (Jain,fig. 1, remote server 16);
transmit user specific health care communications personal to the user to the remote central server device arrangement(Jain, [0031] server 16 configured to receive data from the medical device 12, either directly or indirectly via the application hosting device 14 … Measurement data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user.[0043]the application hosting device 14 may be capable of using multiple connections to receive and transfer data from the medical device 12 via PAN to the data processing server 16), and 
wherein the personal care display device is configured for the user to freely substitute selected and different hardware personal care modules in the plurality of connection ports (Jain,[0034] the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket, receptacle, or other interface. [0039] socket (e.g., a Bluetooth server socket 35) a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor. Note: wire/cabled jack, plug, sockets are connection ports. Medical devices 12 such as a pulse oximeter, a blood pressure monitor, a weight scale, a glucose monitor (see fig. 2) are freely substitute selected and different hardware personal care modules). Also see fig. 8, step 76. [0059] The Bluetooth RFCOMM (radio frequency communication) connection may be initialized. Note: the medical device sockets are Bluetooth connection then the Bluetooth connection may be initialized for different hardware personal care modules);
wherein at least one hardware personal care module interacts with the personal care display device to assess a current health related attribute of the user (Jain [0030-0031] The medical device 12 may be, for example, a physiological monitor (e.g., blood pressure, EEG, ECG, heart rate, pulse oximeter … a pump … is in communication with an application hosting device 14. The application hosting device 14 … capable of receiving information from the medical device 12 … receive data from the medical device 12 … Measurement data may include health data . that monitors a user or promotes the wellbeing of a user. The medical device 12 may be operatively connected to a user in various ways … placed inside the body of the user (e.g., a pacemaker), on the body (e.g., a blood pressure gauge), and/or around the body … hosting device 14 … receiving information from the medical device 12 … Measurement data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user. Note: monitor user health data (heart rate, pacemaker, EEG, ECG) and promotes the wellbeing of a user is assesses cardiac attributes of the user; EEG (Electroencephalography), ECG (electrocardiogram) is well known in medical to assessing in cardiac function. Fig. 2.[0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor. Note: a pulse oximeter, a blood pressure monitor, a weight scale, a glucose monitor are health care modules);
wherein one hardware personal care module comprises a health care module (Fig. 2.[0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor. Note: a pulse oximeter, a blood pressure monitor, a weight scale, a glucose monitor are health care modules).
Jain teaches a personal care display device comprising a microphone (Jain, The application hosting device 14 may be a cellular telephone, a smart phone, … a portable computer, or any other electronic device capable of receiving information from the medical device 12”. Note: smart phone or computer is a personal care display device. [0043][0045] a user can use the application hosting device 14 for a telephone call … the user initiates a voice call … the application hosting device 14 can receive or send a telephone call … the application hosting device 14 can enable voice transmission via a telecommunication network. Note: device 14 can receive or send voice call or telephone call. It obviously teach device 14 comprising a microphone)

Gaglio teaches a personal care display device comprising a microphone (Gaglio, [0027] “the audio device relates to an integrated speech module comprising a smart phone for attaching to a medical device.[0053] The voice module may be provided with a microphone)
wherein the personal care display device is configured to receive spoken health care information from the user (Gaglio, [0027] “the audio device relates to an integrated speech module comprising a smart phone for attaching to a medical device. [0053] The voice module may be provided with a microphone that allows the user to record information relating to their diet, amount of exercise, level of stress or illness, … their blood glucose level. [0071] The device 100 … recording by the user of food intake, exercise levels and amount of exercise during the period associated with a particular blood glucose measurement …to input a voice recording … finished voice recording. Note: The smart phone is the user personal care device (see [0028] smart phone reads the glucose reading from the glucometer)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Gaglio and apply them on the teachings of Jain to further implement wherein the personal care display device is configured to receive spoken health care information from the user and a personal care display device comprising a microphone.  One would be motivated to do so because in order to improve better system and method to provide a microphone that 
Jain- Gaglio does not explicitly disclose wherein the personal care display device is configured to assess skin attributes of the user and receive at the personal care display device user personal care communications comprising at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the user specific health care communications.
Petisce teaches wherein the personal care display device is configured to assess skin attributes of the user ([0036] measured or monitored physiological data include … skin or body impedance, body temperature, patient physical location, or audible body sounds. [0054] adhesive with release liner 2006 for adhering the sensor to an area on a patient's skin such that the needle 2008 penetrates the skin and provides an input from which the sensor can collect physiological data)
receive at the personal care display device user personal care communications comprising at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the user specific health care communications (Petisce, [0086] the data processing device 36 (server) can analyze the measured physiological data … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device (e.g., via a wireless or wireline link), as indicated at 708.. [0110] processing device (server 36) can optionally provide output segments in the message that provide suggestive recommendations to the user  … actions described in connection with FIGS. 11-13. Figs.11-13 recommend the user to have some food/juice. [0123-0124] the user device 40 can generate a graphical display with a text message 1202 (having some juice- see fig.12)… that is, the processing device in the user device 40 or the data processing device 36 has determined from measured physiological data … eating certain foods at certain times of day … having a banana for the meeting (see fig.13))
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Petisce and apply them on the teachings of Jain-Gaglio to further implement wherein the personal care display device is configured to assess skin attributes of the user and receive at the personal care display device user personal care communications comprising at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the user specific health care communications.  One would be motivated to do so because in order to improve better system and method to measure or monitored physiological data and recommend the user to have some food/juice (Petisce, [0086], Figs 11-13).

Regarding to claim 3:
The apparatus of claim 1, wherein at least one connection port comprises a USB (Universal Serial Bus) connection port (Jain. [0034] “the application hosting device 14 … USB connection).

Regarding to claim 5:
The apparatus of claim 1, wherein the personal care display device comprises a storage unit and communication components (Jain, Fig. 2, network components 38, 40, 26, 28. [0039-0040] the application hosting device 14 includes a data storage module 22 configured to store data … connection preferences module 26 and the user preferences module 28 … The application hosting device 14 may also include a network multi homing module 38 … network module 40), wherein the communication components communicate with the remote central server device arrangement (Jain, Fig. 2. [0039-0040] the application hosting device 14 includes … connection preferences module 26 and the user preferences module 28 … The application hosting device 14 may also include a network multi homing module 38 … network module 40. [0043] the application hosting device 14 is transmitting and receiving information to and from the data processing server 16).

Regarding to claim 6:
The apparatus of claim 1, wherein health care comprises medical care, and the health care module assesses cardiac attributes of the user (Jain, [0030] “The medical device 12 may be, for example, a physiological monitor (e.g., blood pressure, EEG, ECG, heart rate, pulse oximeter … a pump … The medical device 12 may be …  any device that monitors a user or promotes the wellbeing of a user. The medical device 12 may be operatively connected to a user in various ways … placed inside the body of the user (e.g., a pacemaker), on the body (e.g., a blood pressure gauge), and/or around the body … hosting device 14 … receiving information from the medical device 12 … Measurement data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user. Note: monitor user health data (heart rate, pacemaker, EEG, ECG) is assesses cardiac attributes of the user; EEG (Electroencephalography), ECG (electrocardiogram) is well known in medical to assessing in cardiac function)

Regarding to claim 7:
The apparatus of claim 1, further comprising a handheld unit configured to interface with the personal care display device (Jain, [0030] “The medical device 12 may be, for example, a physiological monitor (e.g., blood pressure, EEG, ECG, heart rate, pulse oximeter … a pump … is in communication with an application hosting device 14. The application hosting device 14 … capable of receiving information from the medical device 12 … receive data from the medical device 12 … Measurement data may include health data) and collect user health care data, wherein the handheld unit comprises at least one connection port (Jain. [0030] The medical device 12 may be, for example, a physiological monitor (e.g., blood pressure, EEG, ECG, heart rate, pulse oximeter, or other monitor) … that monitors a user or promotes the wellbeing of a user. The medical device 12 may be operatively connected to a user in various ways … may be placed inside the body of the user (e.g., a pacemaker), on the body (e.g., a blood pressure gauge) …Measurement data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user. Note: monitor user health data (heart rate, pacemaker, EEG (Electroencephalography), ECG (electrocardiogram))is well known in medical to assesses cardiac attributes of the user); monitor heart rate (place inside body), blood collect user health care data. See Fig. 2 for sockets to connect to many handhelds. Note: one of medical devices 12 is a handheld unit).

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view of Gaglio (US20120252367), in view of Petisce (US20140379273), in view of Kamen (US 20130297330), further in view of Agrawal (US 20130345663)
Regarding to claim 15.    
Jain teaches A personal care display device, comprising: 
a display (Jain, fig. 1, device 14 with a display); and
a housing surrounding the display (Jain, [0030] The application hosting device 14 may be a cellular telephone, a smart phone, a pager, a personal digital assistant (PDA), a portable computer … touch screen, screen. Fig. 1 shows a housing around the display screen), the housing comprising a plurality of connection ports configured to receive hardware personal care modules (Jain, [0034] the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket [0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor. Note: wire/cabled jack, plug, sockets are connection ports. A pulse oximeter, a blood pressure monitor, a weight scale, a glucose monitor are hardware ), each hardware personal care module configured to interact with the display to provide personal care functionality facilitating personal care of a user (see mapping on claim 1)
further wherein the personal care device is configured to employ at least one hardware personal care module (Jain, see fig. 1 devices 12 and 14. [0034] the medical device 12 and the application hosting device 14 may have a wire/cabled local device interface that may include a jack, plug, socket [0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor)
wherein one hardware personal care module comprises a health care module usable with the personal care display device to assess user health care needs and provide health care information and recommendations specifically for the user to the user (see mapping on claim 9)
Jain does not explicitly disclose wherein the housing comprises a microphone configured to receive a spoken expression from the user
Gaglio teaches wherein the housing comprises a microphone configured to receive a spoken expression from the user (Gaglio, [0012] a universal speech module can be implemented with an application downloaded on a smart phone [0027] “the audio device relates to an integrated speech module comprising a smart phone for attaching to a medical device… The smart phone includes … a port or a connector for a microphone that allows the user to record information relating to their diet, amount of exercise, level of stress or illness, … their blood glucose level. Note: The smart phone is the user personal care device (see [0028] smart phone reads the glucose reading from the glucometer), 
based on the spoken expression from the user and other available information (Gaglio,Fig. 1, 20-25 [0067] generating an audio signal from the speech module. The patient enters data (step 20) … sends data to the audio device (step 25). [0053] The voice module may be provided with a microphone that allows the user to record information relating to their diet, amount of exercise, level of stress or illness, and other circumstances concurrently with the user's periodic testing and recording of their blood glucose level) determine a current physical attribute of the user and a personal care recommendation specific to the user ([0026] analyzing fluid sample, wherein analysis results are generated and processed by the analysis system  [0049] A user's health may depend on the results of the analysis being output correctly in clear, audible form, especially if the user is vision impaired. For example, a measured blood glucose value is used by to determine how much insulin should be administered to a diabetic. [0067] The microprocessor outputs a signal to the speaker which presents an audio output of the blood glucose results (step 35). The patient presses repeat button to repeat the blood glucose results (step 40)), 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Gaglio and apply them on the teachings of Jain to further implement wherein the housing comprises a 
Jain- Gaglio does not explicitly disclose wherein the personal care recommendation comprises at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the spoken expression from the user and other available information.
Agrawal teaches a personal care recommendation specific to the user (Fig. 1 [0072] diabetes data management system (DDMS). [0075] The DDMS may be installed on a computing device 100. Fig. 3, 310 [0139] step 310, receiving a plurality of glucose level readings for a user … obtained via a DDMS/MDMS). Fig. 5. [0163] providing bolus dosage recommendations in diabetes … presenting a plurality of representative foods to a user.  fig. 9, 910. [0205] detects high glucose variability occurring near a bolus (the "Yes" branch of query task 908), then a task 910 is performed to generate and output a recommendation that includes a suggestion to adjust the bolus dosage for a meal bolus (typically a dinner bolus) that precedes the glucose variability (task 910)
and display the personal care recommendation to the user using the display ([0075] The DDMS may be installed on a computing device 100 … The computing device 100 may be coupled to a display 33. Fig. 3, 310 [0139] step 310, receiving a plurality of glucose level readings for a user … obtained via a DDMS/MDMS). [0205] detects high glucose variability occurring near a bolus (the "Yes" branch of query task 908), then a task 910 is performed to generate and output a recommendation that includes a suggestion to adjust the bolus dosage for a meal bolus (typically a dinner bolus) that precedes the glucose variability (task 910)), wherein the personal care recommendation comprises at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the spoken expression from the user and other available information (Fig. 4. [0142] obtaining average glucose level information … obtain average glucose level information for a 24-hour time period may be utilized. Next, at step 420, a current event occurrence is determined. Fig. 5 [0163] providing bolus dosage recommendations in diabetes … presenting a plurality of representative foods to a user. A spectrum of representative foods (especially those foods that a user is likely to consume) is selected and presented to the user that is reflective of the typical diet of the user. Note: Agrawal teaches determine recommendation based on the glucose level receiving from computing device 100. Gaglio teaches a user device provided with a microphone that allows the user to record their blood glucose level (Gaglio [0053] The voice module may be provided with a microphone that allows the user to record … the user's periodic testing and recording of their blood glucose level). It would be obviously that the combination of Agrawal and Gaglio teaches wherein the personal care recommendation comprises at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the spoken expression from the user; glucose level information for a 24-hour or step 430, 440 is other available information)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Agrawal and apply 
 [Rejection rational for claim 1 and 9 is applicable].

Regarding to claim 16:
[Rejection rational for claim 14 is applicable].

Regarding to claim 17:
[Rejection rational for claim 12 is applicable].

Regarding to claim 18:
[Rejection rational for claim 3 is applicable].

Regarding to claim 20:
[Rejection rational for claim 6 is applicable].

Claims 9-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view of Gaglio (US20120252367), in view of Petisce (US20140379273), further in view of Kamen (US 20130297330)

Regarding to claim 9:
Jain teaches A method for facilitating personal care of a user, comprising:
receiving, at a remote central server device arrangement, user personal care data personalized to the user transmitted by a user personal care display device (Jain, [0031] server 16 configured to receive data from the medical device 12, either directly or indirectly via the application hosting device 14 … Measurement data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user. [0043] the application hosting device 14 may be capable of using multiple connections to receive and transfer data from the medical device 12 via PAN to the data processing server 16. Note: the application hosting device 14 is a user personal care display device (see mapping/note in claim1)), wherein personal care comprises health care (Jain, [0030] Measurement data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data);
wherein one hardware personal care module comprises a health care personal care module used with the user personal care display device to facilitate assessing user health care status (Jain, [0034] The medical device 12 and the application hosting device 14 may be in communication with one another via a protocol such as RF, Bluetooth, ZigBee. Fig. 2. [0030-0031] The medical device 12 may be, for blood pressure, EEG, ECG, heart rate, pulse oximeter … a pump … is in communication with an application hosting device 14. The application hosting device 14 … capable of receiving information from the medical device 12 … receive data from the medical device 12 … Measurement data may include health data … The medical device 12 may be …  any device that monitors a user or promotes the wellbeing of a user. The medical device 12 may be operatively connected to a user in various ways … placed inside the body of the user (e.g., a pacemaker), on the body (e.g., a blood pressure gauge), and/or around the body … hosting device 14 … receiving information from the medical device 12 … Measurement data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user. Note: monitor user health data (heart rate, pacemaker, EEG, ECG) and promotes the wellbeing of a user is assesses user health care status; EEG (Electroencephalography), ECG (electrocardiogram) is well known in medical to assessing in cardiac function; each medical device 12 slot (blood pressure, EEG, ECG, heart rate, pulse oximeter, weight scale) is plugged to device 14 to provide health care data is one hardware personal care module comprises a health care personal care module used with the user personal care display device ((see spec [0037] “The connection slots enable the user to connect modules having specialized functionality to the device for the purpose of facilitating personal care”) and providing health care information ((Jain,[0030] “the medical device 12 … blood pressure, EEG, ECG, heart rate, pulse oximeter … is in communication with an application hosting device 14. The application hosting device 14 … capable of receiving information from the medical device 12 … receive data from the health data. [0031] server 16 configured to receive data from the medical device 12, either directly or indirectly via the application hosting device 14 … Measurement data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user. Note: host device 14 (user) receiving information from the medical device 12 is providing health care information to the user. See more teaching of Kamen in below for this limitation)
Jain does not explicitly disclose wherein the user personal care data comprises health care information spoken by the user to a microphone associated with the user personal care device.
Gaglio teaches wherein the user personal care data comprises health care information spoken by the user to a microphone associated with the user personal care display device (Gaglio, [0027] “the audio device relates to an integrated speech module comprising a smart phone for attaching to a medical device. [0052] The device can further include an interactive speech module that includes an input means for use by the patient to input information relevant to the blood glucose measurements, such as when they ate, what they ate, when they exercised [0053] The voice module may be provided with a microphone that allows the user to record information relating to their diet, amount of exercise, level of stress or illness, … their blood glucose level. Note: The smart phone is the user personal care device (see [0028] smart phone reads the glucose reading from the glucometer).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Gaglio and apply 
Jain-Gaglio does not explicitly disclose determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data received and transmitting the user personal care recommendation specifically for the user from the remote central server device to the user personal care display device.
Petisce teaches determining at the remote central server device arrangement a user personal care recommendation specifically for the user based on the user personal care data received from the user personal care display device (Petisce, [0062] transmit measured or monitored physiological data to the data processing device 36. [0086] the data processing device 36 (server) can analyze the measured physiological data … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device (e.g., via a wireless or wireline link), as indicated at 708. [0095] reports are sent from the data processing device 36 to the user device 40, and the data or report is successfully received. [0110] processing device (server 36) can optionally provide output segments in the message that provide suggestive recommendations to the user  (having some juice- see fig.12)… that is, the processing device in the user device 40 or the data processing device 36 has determined from measured physiological data … eating certain foods at certain times of day … having a banana for the meeting (see fig.13)); and
transmitting the user personal care recommendation specifically for the user from the remote central server device arrangement to the user personal care display device, wherein the user personal care recommendation comprises at least one electronic recommendation of an ingestible item the user would benefit from ingesting based on the user personal care data (Petisce, [0086] the data processing device 36 (server) can analyze the measured physiological data … The data processing device 36 can generate a report or other type of output (e.g., see block 810) for transmission to the user device (e.g., via a wireless or wireline link), as indicated at 708. [0095] reports are sent from the data processing device 36 to the user device 40, and the data or report is successfully received. [0110] processing device (server 36) can optionally provide output segments in the message that provide suggestive recommendations to the user  … actions described in connection with FIGS. 11-13. Fig.11-13 recommend the user to have some food/juice. [0123-0124] the user device 40 can generate a graphical display with a text message 1202 (having some juice- see fig.12)… that is, the processing device in the user device 40 or the data processing device 36 has determined from measured physiological data … eating certain foods at certain times of day … having a banana for the meeting (see fig.13))

Jain-Gaglio-Petisce does not explicitly disclose provide recommendations specially for the user to the user.
Kamen teaches providing health care information and providing recommendations specially for the user to the user (Kamen [0028] the first module may also be configured to communicate with various patient-care devices used to monitor a patient's condition and determine patient-condition parameters, such as, for example, blood pressure monitors, ECG monitors, pulse oximetry monitors, temperature monitors, and the like … to notify the patient to whom it is assigned of an abnormality, and recommend corrective action)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Kamen and apply them on the teachings of Jain-Gaglio-Petisce to further implement providing recommendations specially for the user to the user.  One would be motivated to do so 

[Rejection rational for claim 1 is applicable].

Regarding to claim 10:
The method of claim 9 wherein the remote central server device arrangement comprises a plurality of computing devices (Jain, fig. 1).

Regarding to claim 11:
The method of claim 9, wherein the user personal care data received is collected using a hardware personal care module connected to the user personal care display device (Jain, fig. 2, sockets 35, 37 [0030-0031] The application hosting device 14 … capable of receiving information from the medical device 12 … receive data from the medical device 12 … data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user. [0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor.)

Regarding to claim 12:
The method of claim 9, wherein the user personal care data received is collected using a handheld unit, wherein the method further comprises transmitting the user personal care data from the handheld unit to the user personal care display device (Jain, fig. 2, sockets 35, 37 [0030-0031] The application hosting device 14 … capable of receiving information from the medical device 12 … receive data from the medical device 12 … data may include health data, vital signs, systolic pressure data, diastolic pressure data, pulse data, and/or other types of data relating to the user. [0039] socket (e.g., a Bluetooth server socket 35) for a master medical device 12, which may be, for example, a pulse oximeter, a blood pressure monitor, or a weight scale … socket 37) for a slave medical device 12, such as a glucose monitor Note: medical device 12 is a handheld unit).

Regarding to claim 14:
The method of claim 9, wherein the personal care display device comprises a television having a central screen and an outer frame (Jain, fig. 14C, device 14. [0030] “The application hosting device 14 may be a cellular telephone … a portable computer … a desktop computer. Note: fig. 14C shows a portable computer/phone/desktop is separately formed from a frame surrounding display screen), the personal care display device configured with functional hardware components (Jain,fig. 2).

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view of Gaglio (US20120252367), in view of Petisce (US20140379273), further in view Mischel (US20070159316)

Regarding to claim 2:
Jain-Gaglio- Petisce teaches The apparatus of claim 1, 
Jain-Gaglio- Petisce does not explicitly disclose the personal care display device comprises a computing device display that functions as a reflective surface.
Mischelteaches teaches wherein the personal care display device comprises a computing device display that functions as a reflective surface(Para [0017] “The mirror/media display device … reflective surface”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Mischel and apply them on the teachings of Jain-Gaglio- Petisce further implement the personal care display device comprises a computing device display that functions as a reflective surface.  One would be motivated to do so because in order to improve better system and method to includes a substantially reflective surface (Mischel, para [0017])

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view of Gaglio (US20120252367), in view of Petisce (US20140379273), further in view of Kamen (US 20130297330), further in view Mischel (US20070159316

Regarding to claim 13:
[Rejection rational for claim 2 is applicable].

Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view of Gaglio (US20120252367), in view of Petisce (US20140379273), further in view O'Neil (US20080082338)

Regarding to claim 4:
Jain-Gaglio-Petisce teachesThe apparatus of claim 1, wherein the personal care display device is separately formed from a frame surrounding a television (Jain, fig. 14C, device 14. [0030] “The application hosting device 14 may be a cellular telephone … a portable computer … a desktop computer. Note: fig. 1, 14C shows a portable computer/phone/desktop is separately formed from a frame surrounding display screen; a display screen is a television) and 
Jain-Gagliodoes- Petisce does not explicitly disclose the frame includes the plurality of connection ports
O'Neil teaches the frame includes the plurality of connection ports (O'Neil, fig.1-2, [0023] medical device 10… the main unit 12 may include a display 14. [0027-0029]The medical device 10 may also include an integral microphone 22 … connector 20 … an audio connector 24. Fig. 6. [0046] “the medical devices 94a and 94b may include the main units 12a and 12b … as well as external screens 96a and 96b. Note: Fig. 1-2 shows the frame surrounding display 14 includes microphone 22, connector 20, audio connector 24. The medical device 10 is the personal care display device).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of O'Neil and apply them on the teachings of Jain-Gaglio- Petisce to further implement the frame includes 

Regarding to claim 8:
Jain-Gaglio-Petisce teachesThe apparatus of claim 1, wherein the personal care display device is separately formed from a frame surrounding a display/mirror (Jain, fig. 14C, device 14. [0030] “The application hosting device 14 may be a cellular telephone … a portable computer … a desktop computer. Note: fig. 14C shows a portable computer/phone/desktop is separately formed from a frame surrounding display screen).
Jain-Gaglio- Petisce does not explicitly disclose the frame includes the plurality of connection ports.
O'Neil teaches the frame includes the plurality of connection ports(O'Neil, fig.1-2, [0023] medical device 10… the main unit 12 may include a display 14. [0027-0029]The medical device 10 may also include an integral microphone 22 …  connector 20 … an audio connector 24. Fig. 6. [0046] “the medical devices 94a and 94b may include the main units 12a and 12b … as well as external screens 96a and 96b. Note: Fig. 1-2 shows the frame surrounding display 14  includes microphone 22, connector 20, audio connector 24. The medical device 10 is the personal care display device).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of O'Neil and apply them on the teachings of Jain-Gaglio- Petisce further implement the frame includes the .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jain (US20110167133), in view of Gaglio (US20120252367), in view of Petisce (US20140379273)in view of Kamen (US 20130297330), in view of Agrawal (US 20130345663), further in view Rotschild (US20110128555)

Regarding to claim 19:
Jain-GaglioteachesThe apparatus of claim 1, wherein the personal care display device comprises: 
a two dimensional display(Jain, fig.1, divice 14.The application hosting device 14 may also include a user interface, such as one or a combination of a touch screen, screen);
Jain-Gagliodoes not explicitly teach a three dimensional display or a holographic display
Rotschild teaches a three dimensional display([0005]Some computer generated three dimensional displays. [0056] “a cellular phone, or of a whole advertising promo. [0056] The holographic display attracts more attention than a usual poster or flat screen); or
a holographic display([0005] Some include computer generated holograms. [0056] “a cellular phone, or of a whole advertising promo. The holographic display attracts more attention than a usual poster or flat screen).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Rotschildand apply them on the teachings of Jain-Gaglio-Subramaniamto further implement a three dimensional display or a holographic display.  One would be motivated to do so because in order to improve better system and method to provide a three dimensional display or a holographic display (Rotschild, [0005][0056])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
This action is a final rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN DOAN whose telephone number is 571 272-4317.  The examiner can normally be reached on Monday-Thursday and biweekly Friday 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRIVASTAVA VIVEKcan be reached on 571-272-7304(571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HIEN V DOAN/Examiner, Art Unit 2449   


/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449